Citation Nr: 1704818	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-34 133	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for Osgood Schlatter's disease in the right knee. 

2.  Entitlement to service connection for lumbosacral or cervical strain, secondary to a right knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Veteran asked that his missed April 2016 hearing be rescheduled, as he had not received notification of the hearing.  A basic principle of veterans law stipulates that the Board shall decide an appeal only after affording the Veteran an opportunity for a hearing.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991).  See also 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2015).  In this case, the Veteran has requested a rescheduled hearing and shown good cause for missing his first scheduled hearing.  Thus, the Veteran must be afforded another opportunity for a hearing.  38 C.F.R. §§ 20.702(d); 20.704(d) (2016). Since the RO schedules this type of hearing, the Board must remand his claim to reschedule his hearing. 38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2016).

Before rescheduling the hearing, however, the RO should schedule the Veteran for two Compensation and Pension (C&P) examinations.  First, the Veteran has never received an examination and opinion for his claim for entitlement to secondary service connection for his back.  Second, the Veteran's June 2013 C&P examination for his knee did not adequately assess his condition and range of motion.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following actions:

   1. Schedule the Veteran for an examination of his right 
 	knee.  The examiner is asked to specifically address 
 	the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is a dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.  

d. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

e. Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Schedule the Veteran for a VA examination to determine whether or not the Veteran's back condition was caused by or aggravated by his service-connected right knee condition.

3.  Readjudicate.  

4.  If the claims remain denied, schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




